DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on December 2, 2020.  These drawings are accepted.

Election/Restrictions
Applicant’s election of Species I, illustrated in figs. 3 - 6, corresponding to claims 1 - 10, in the reply filed on February 17, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11 - 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 17, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 2, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 3 and 6 - 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vittu et al. (USPAPN US 2013/0009173 A1), hereinafter as Vittu.

Regarding claim 1, figs. 1, 2, 11, and 12 of Vittu discloses an integrated module assembly (1), comprising:
a) an optical integrated circuit (6) comprising first and second optical devices (9, 10, and/or 17; ¶¶ 30 and 57; as seen in figs. 11 and 12);
b) a printed-circuit board (PCB) (2; ¶ 28) having first and second holes therein (11 and 14), wherein the optical integrated circuit is coupled upside down to a first side of the PCB (4); and
c) first and second lenses (13 and 24) coupled to a second side of the PCB (3), wherein the first and second sides of the PCB are opposite thereto (as seen in fig. 11); and
d) wherein the first lens is in alignment with the first hole and the first optical device (9 and 13, as seen in figs. 11 and 12), and the second lens is in alignment with the second hole and the second optical device (10 and 24 aligned at a slant, or 17 and 24, as seen in figs. 11 and 12).

Regarding claim 2, Vittu discloses the integrated module assembly of claim 1, Vittu discloses wherein each of the first and second lenses is flat along the second side of the PCB (13 has flat vertical sides and top horizontal side, 24 has a flat region where it makes contact with 3, all seen in fig. 11).

Regarding claim 3, Vittu discloses the integrated module assembly of claim 1, Vittu discloses wherein the first and second lenses are formed flat along the second side of the PCB (13 has flat vertical sides and top horizontal side, 24 has a flat region where it makes contact with 3, all seen in fig. 11). But Vittu does not expressly discloses wherein formed in a single cast module. In view of MPEP § 2113, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In the instant case, the product as claimed is disclosed by the prior art and contains the same end product, which does not depend on being formed in a single cast module. Therefore, a prima facie case of anticipation has been established.

Regarding claim 6, Vittu discloses the integrated module assembly of claim 1, Vittu discloses wherein the optical integrated circuit comprises a wafer level chip scale packaging (WLCSP) device (¶ 28).

Regarding claim 7, Vittu discloses the integrated module assembly of claim 1, Vittu discloses wherein the first optical device comprises an optical transmitter (17; ¶ 57), and the second optical device comprises an optical receiver (9; ¶ 30).

Regarding claim 8, Vittu discloses the integrated module assembly of claim 1, Vittu discloses wherein the optical integrated circuit is coupled upside down to the first side of the PCB by a plurality of solder balls (8).

Regarding claim 9, Vittu discloses the integrated module assembly of claim 8, Vittu discloses further comprising a via (5) connected to one of the plurality of solder balls (¶¶ 28 and 29), and being positioned between the first and second optical devices (¶¶ 28 and 29, and in view of figs. 11 and 12, where in fig. 11, there are at least two solder balls between 9 and 10/17).

Regarding claim 10, Vittu discloses the integrated module assembly of claim 1, Vittu discloses wherein each of the first and second holes comprises an optically clear region (11 and 14) in the PCB (as seen in fig. 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Vittu as applied to claim 1 above, and further in view of SCHRANK et al. (USPAPN US 2016/0306042 A1), hereinafter as Schrank.

Regarding claim 4, Vittu discloses the integrated module assembly of claim 1, but Vittu does not expressly discloses wherein the first lens is curved within the first hole, and the second lens is curved within the second hole. Fig. 11 of Vittu discloses that the first and second lenses are of different shapes, such that one is flat and the other is curved and sticks out of the holes. However, figs. 1B and 1C of Schrank discloses that it is known in the art to disclose wherein the first lens (41) is curved within the first hole (32), and the second lens (41) is curved within the second hole (31). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Vittu with the lenses of Schrank, in order to provide shaping beams of light to improve signal to noise ratio, reduce optical cross talk, and/or sealing the packaging (¶¶ 47 and 48).
	

Regarding claim 5, Vittu discloses the integrated module assembly of claim 1, but Vittu does not expressly discloses wherein each of the first and second lenses is a spherical ball lens that partially fits inside a corresponding of the first and second holes. However, fig. 1C of Schrank discloses that it is known in the art to disclose wherein each of the first and second lenses (41) is a spherical ball lens that partially fits inside a corresponding of the first and second holes (32 and 31). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Vittu with the lenses of Schrank, in order to provide shaping beams of light to improve signal to noise ratio, reduce optical cross talk, and/or sealing the packaging (¶¶ 47 and 48). It is noted that fig. 1C of Schrank do not show 41 as perfect spherical balls, but in view of MPEP § 2144.05(II)(A), where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In the instant case, ¶¶ 47 and 48 and figs. 1B and 1C of Schrank discloses that lenses 41 takes on different shapes in order to shape beams of light. Therefore, shaping each lenses in a perfect spherical ball is well within one of ordinary skill in the art according to Schrank's disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818